Turley J.
delivered the opinion of the court.
In this case, we think the circuit judge erred in saying to the jury that an order does not, in and of itself, import a consideration, or that the property named was ever in fact delivered to the drawer.
We hold, that the possession of an order by the person upon whom it is drawn is prima facie evidence that the articles specified therein, were delivered according to request. 2d Greenleaf’s Treatise on Evidence, page 91, sec. 114.
The judgment of the circuit court is therefore reversed, and the case remanded for a new trial.